DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered. Claims 56, 74, 80 and 81 are cancelled. Claims 1, 21 and 33 are amended. Claims 1-5, 7-10, 12-18, 21 and 33 are now present for examination.

Withdrawn - Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10, 12-18, 21 and 33 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Independent claim 1 and dependent claims thereof encompass "a method of identifying a test agent that destabilizes a protein of interest, the method comprising, providing cells expressing a recombinant fusion protein comprising a protein of interest and an enzyme, wherein the enzyme converts an exogenous substrate that is not toxic to the cells into a product that is toxic to the cells;
contacting a first portion of the cells with a test agent;
culturing the first portion of the cells in the presence of the exogenous substrate;
culturing, separately from the first portion of cells, a second portion of the cells in the presence of the exogenous substrate, wherein the second portion of the cells is not contacted with the test agent; and 
determining a level of cell survival in each of the cultured portions, wherein a greater level of cell survival in the first portion compared to the second portion indicated that the test agent destabilized the protein of interest."
First it is not clear how the agent only destabilizes the POI (such as an oncoprotein or a protein associated with neurodegeneration) within a fusion protein which comprises a POI and an enzyme. Thus, if the agent exerts its effect only on the structure/function of the enzyme the resulting effect can be a reduced or no activation of toxicity of the exogenous substrate thus be indistinguishable from the effect exerted on the POI to destabilize it and result in reduced or no activity of the enzyme who's conformation can be affected leading to reduced or no activation of toxicity. 
Thus the agent can affect the activity of the enzyme on the exogenous substrate can be influenced by an agent that exerts its effect by directly interacting with the enzyme or indirectly with the POI (oncoprotein, any protein associated with neurodegeneration etc.) in the fusion protein. Clarification is required.

Applicants argue:
"…Solely to expedite prosecution and without conceding the correctness of the Examiner’s assertions, Applicant has amended independent claim 1 to recite that “a greater level either the protein of interest or the enzyme.” Similarly, independent claim 21 has been amended …"

Applicant's argument has been carefully considered. However the preamble of the claim is drawn to: "a method of identifying a test agent that destabilizes a protein of interest…" not a method of identifying a test agent that destabilizes a protein of interest or the enzyme fused to the protein of interest. Therefore the amendment of the claim stating either a protein of interest or the enzyme is not consistent with the preamble of the claim. 
Claims 1-5, 7-10, 12-18, 21, 33, now including claims 80 and 81 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

On the reply filed on 10/27/2021 Applicants argued: 

"...As amended, claims 1 and 21 incorporate the features of claims 80 and 81, respectively, to recite additional steps to determine whether the test agent destabilizes the protein of interest. The first part of the analysis in amended claims 1 and 21 is carried out with cells expressing a recombinant fusion protein comprising a protein of interest and an enzyme. A greater level of cell survival in the cells contacted with the test agent compared to cells that are not contacted with the test agent indicates that the test agent destabilizes either the protein or the enzyme. The second part of the analysis in amended claims 1 and 21 is carried out with cells that express a recombinant protein comprising the unfused enzyme. If the test agent is selective for the enzyme (or the substrate as the Examiner is alleging) rather than the protein of interest, then in this second portion of the analysis, there will be differential cell survival depending on the presence or absence of the test agent. That is, there will be a greater level of cell survival in the presence of the test agent than in the absence of the test agent. However, if the test agent acts on the protein of interest rather than the enzyme (or the substrate), then in this second portion of the analysis, the result will be a loss of cell survival whether or not the test agent is present. Accordingly, there is a lack of a significantly greater difference in the level of cell survival in the presence of the test agent compared to the level of cell survival in the absence of the test agent in the second portion of the analysis only when the agent destabilizes the protein of interest. Thus, as amended, claims 1 and 21 (and the claims that depend therefrom) recite all the essential steps needed to identify an agent that destabilizes the protein of interest and are clear.



Applicant's argument was carefully considered and found persuasive. The rejection is hereby withdrawn. 


Maintained -Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-8, 12-18, 21, 33, 80 and 81 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a 
Claims 1 and dependent claims thereof encompass "a method of identifying a test agent that destabilizes a protein of interest, the method comprising, providing cells expressing a recombinant fusion protein comprising a protein of interest and an enzyme, wherein the enzyme converts an exogenous substrate that is not toxic to the cells into a product that is toxic to the cells; 
contacting a first portion of the cells with a test agent;
culturing the first portion of the cells in the presence of the exogenous substrate;
culturing, separately from the first portion of cells, a second portion of the cells in the presence of the exogenous substrate, wherein the second portion of the cells is not contacted with the test agent; and …"
The specification teaches a fusion protein comprising the KZF1/3 fused to the deoxycytidine kinase (dCK) enzyme in the presence of the nucleotide analogue BVdU which can be phosphorylated by dCK and results in toxicity. The specification proposes a method of identifying a test agent, which is proposed to be an analogue of the immune modulatory drug (IMiD) that lead to degradation of the KZF1/3 fusion protein which can result in rescuing the cell from toxicity.
However the specification does not teach a method wherein any cell expressing a recombinant fusion protein comprising any protein of interest (POI) and any enzyme where the POI includes but is not limited to an oncogene, an amyloid protein, any immune modulatory drug fused to the enzyme, wherein the enzyme can include a deoxycytidine kinase, thymidylate kinase, thymidine kinase-guanylate kinase fusion, and FKBP-Caspase9 fusion and any exogenous substrate that includes but is not limited to a nucleoside analog selected from the group consisting of bromovinyl-deoxyuridine, azidothymidine (AZT), and Ganciclovir where the method can be used to identify an agent that destabilizes the protein of interest. The claims broadly encompass a method identifying any test agent that specifically destabilizes any protein of interest in a cell expressing a fusion protein comprising any protein of interest and/or any enzyme 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, lnc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaffv. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm.,927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). 
"[T]he 'essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
Applicant is not in possession of a method comprising the broad scope of test agents that specifically destabilizes any protein of interest in any cell expressing a fusion protein where the cell is cultured in the presence of an exogenous substrate with any structure. Furthermore claim 17 is rejected because the specification does not teach how the reporter gene is incorporated in the method or how to use the report in the cell comprising the recombinant fusion protein.
Based on the lack of knowledge and predictability in the art, those skilled in the art would not conclude that applicants was in possession of the claimed method that uses any recombinant fusion protein comprising any protein of interest with any structure and any enzyme with any 
Applicant's argument was carefully considered and found to be persuasive. However the claims should be amended to overcome the indefinite language as stated in the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, above.

 Applicants have amended the claims to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Thus as stated above the rejections of claims 1-5, 7-8, 12-18, 21, 33, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn.


Conclusion: Claims 1-5, 7-10, 12-18, 21 and 33 are allowed.
	         Claims 6, 11, 19-20, 22-32, 34-81 are canceled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	December 18, 2021